DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 7/07/2022 to claim 10 have been entered. Claims 11 and 12 are  canceled. Claims 1-10 and 13-35 remain pending, of which claims 10, 13-17, and 31-35 are being considered on their merits. Claims 1-9 and 18-30 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instant amendments have overcome the alternate 102/103 rejections made over Montanucci (of record). Montanucci is considered the closest prior art, and does not teach pancreatic stem cells that are claimed combination of c-kit (i.e. CD117) positive, CD45 negative, and CD90 (i.e. THY1) negative.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
This application is in condition for allowance except for the presence of claims 1-9 and 18-30, directed to invention non-elected without traverse. See the remarks dated 8/21/2017 and the Office Action dated 10/23/2017. Accordingly, claims 1-9 and 18-30 have been cancelled.

Conclusion
Claims 10, 13-17, and 31-35 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiels et al, (US2011/0158691; Reference A), Umezawa et al. (US 2005/0208029; Reference B), and Davani et al. (Stem Cells (2007), 3215-3222; Reference U), which do not teach every element of claim 10 either alone or combination with Montanucci.
, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653